OPINION
{¶ 1} These appeals arise from the Lake County Court of Common Pleas. On May 17, 2002, appellant, Jason R. Laveck ("Laveck"), was indicted on one count of burglary, a felony in the second degree.
 {¶ 2} The following facts were presented by the state at trial.
 {¶ 3} On November 19, 2001, Abdulla Hussain left his house, where he resided with his seventeen-year-old son, Muthana Hussain, at approximately 6:30 a.m. to work
 JUDGMENT ENTRY {¶ 4} Pursuant to an inadvertent error on the front page of this Court's Opinion released on December 30, 2004, it is ordered, sua sponte, that the attached front page be substituted.
 {¶ 5} The Clerk of Courts is instructed to substitute the front page of this Court's December 30, 2004 Opinion with the front page attached to this entry.